Citation Nr: 1824557	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for the period prior to December 5, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted the Veteran service connection for his low back disability and assigned a 10 percent rating.  A subsequent March 2014 rating decision increased the Veteran's disability rating to 20 percent effective December 5, 2013.  As the maximum benefit was not granted, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has filed an informal claim for a TDIU (see September 2012 Correspondence); however, it has not been adjudicated by the RO. Therefore, the issue is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claim file, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

First, the Board notes that the Veteran contends extraschedular consideration is warranted due to being confined to a wheelchair as a result of his back condition.  An April 2006 primary care note shows that an electric scooter was authorized for the Veteran for which he was using at the time, and in a February 2013 mobility exam, the examiner noted that the Veteran was a candidate for power mobility.  The Board also notes that the Veteran suffers from other medical conditions, particularly polyneuropathy of both feet, which may also contribute to the Veteran's need for a wheelchair.  Therefore, an examination is needed to determine whether the Veteran's back condition, standing alone, accounts for the need for a wheelchair.

Additionally, in a July 2001 Statement in Support of Claim, the Veteran reported being totally disabled because he cannot stand for long periods of time, walk long distances, nor do any heavy lifting.  He further reported that he was awarded disability benefits through the Social Security Administration (SSA).  Review of the claim file does not reveal that any attempt has been made to obtain SSA records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C. § 5103A (c)(3); 38 C.F.R. § 3.159 (c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain these records.

Further, the Board's remand could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's electronic claims file.  All attempts to fulfill this development should be documented in the record.

2.  Obtain complete copies of any determination on a claim for disability benefits for the Veteran from the Social Security Administration (SSA) as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After obtaining and associating any outstanding records in the Veteran's file, schedule the Veteran for an appropriate VA examination to determine the current severity of his low back condition.  Particularly with regard to mobility, the examiner should opine as to whether the Veteran's confinement to a wheelchair is necessitated by his low back condition, his nonservice-connected conditions, or a combination of both.

The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

4.  Then, the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary.  If the AOJ determines that referral is necessary, such referral should be made.

5.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






